Citation Nr: 0526679	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  01-00 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for the 
orthopedic residuals of low back strain with degenerative 
disc disease at L5-S1.

2.  Entitlement to increased ratings for neurological 
symptoms of low back strain with degenerative disc disease at 
L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1974 to August 1977 and from February 1979 to 
September 1986.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an April 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia, which granted an increased rating 
to 20 percent for the veteran's low back disorder.  In August 
2001, the veteran testified at a Travel Board hearing before 
the undersigned.  In December 2003, the case was remanded for 
additional development.  A March 2005 rating action granted 
an increased (40 percent) rating for the veteran's low back 
strain with degenerative disc disease and also assigned 
separate ratings for neurological symptoms affecting each 
lower extremity.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

While the veteran has not expressly disagreed with the 
separate ratings assigned for neurological symptoms in the 
lower extremities, in effect his representative has done so 
in a July 2005 brief (which asserts that the veteran must be 
afforded the opportunity to present argument in the matter).  

The record also now shows that in July 2003 the veteran 
sustained a workplace low back injury and was awarded 
Workman's Compensation for such injury.  Complete records 
pertaining to the injury and Workman's Compensation award 
have not been associated with the claims file, but may 
contain pertinent evidence.  The record is incomplete, and 
additional development is warranted.  

The July 2004 VA examination report does not discuss if it 
can be discerned whether any of the veteran's current low 
back symptoms may be disassociated from the service connected 
low back disability as due to the July 2003 intercurrent 
workplace injury.  The veteran apparently lost time at work 
due to low back disability; the most recent VA examination 
report contains no mention of the length or frequency of any 
incapacitating episodes caused by service-connected low back 
disability.  Such findings are necessary top properly rate 
the disability under the current rating criteria .  

(An incapacitating episode is defined as "a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician."  See Note (1) following 38 C.F.R. § 4.71a, 
Code 5243.)  

38 C.F.R. § 3.158, provides generally that where evidence 
requested in connection with an original claim, a claim for 
increase or to reopen or for the purpose of determining 
continued entitlement is not furnished within one year after 
the date of request, the claim will be considered abandoned 
(emphasis added).  After the expiration of one year, further 
action will not be taken unless a new claim is received.  The 
veteran is advised that § 3.158 may be applied if he fails to 
cooperate; he has information pertinent to his claim, and his 
cooperation is necessary to obtain the evidence.    

Despite the fact that this case was previously remanded, 
because development since the previous remand has identified 
outstanding evidence that may be critical in the matter at 
hand, further development is necessary.   

Accordingly, the case is REMANDED for the following:

1.  The veteran and his representative 
should be afforded the opportunity to 
present argument regarding the ratings 
assigned for neurological symptoms of the 
lower extremities.   

2.  The veteran should be asked to 
identify all sources of treatment or 
evaluation he has received for low back 
disability since January 2003, 
specifically including the sources of 
treatment and evaluation he received in 
conjunction with his July 2003 workplace 
injury and associated Workman's 
Compensation award.  The RO should obtain 
complete copies of all outstanding 
records from the identified 
treatment/evaluation sources.  The 
veteran must cooperate in this matter by 
identifying all sources and providing any 
releases needed to secure records of the 
evaluations and treatment.     

3.  The RO should then arrange for the 
veteran to be afforded VA orthopedic and 
neurological evaluations to ascertain the 
current severity of the orthopedic and 
neurologic symptoms of his service-
connected low back disability.  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examinations.  Any studies deemed 
necessary must be completed.  The 
examiners should be provided copies of 
the current criteria for rating disc 
disease, the criteria in effect prior to 
September 26, 2003, and those in effect 
prior to September 23, 2002.  Findings 
reported should be sufficiently complete 
to allow for evaluation under each set of 
criteria.  The examiners should review 
the medical records pertaining to the 
intercurrent workplace injury in July 
2003, and should specifically opine 
whether any current neurologic or 
orthopedic symptoms may be disassociated 
from the service-connected low back 
entity as due entirely to the 
intercurrent injury.  The examiners must 
explain the rationale for all opinions 
given.

4.  The RO should then readjudicate the 
claims.  The readjudication should 
encompass consideration of both prior and 
(from their effective date) the current 
criteria for rating disc 
disease/disability of the spine.  If the 
claims remain denied, the RO should issue 
an appropriate supplemental statement of 
the case and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the veteran 
until he is notified.

The purposes of this remand are to complete the record, and 
to ensure due process.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


